Citation Nr: 0942950	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability to include as secondary to service-connected 
bilateral pes planus.  

2.  Entitlement to service connection for degenerative joint 
disease of the shoulders.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for lumbar disc 
disease.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1969 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In January 2009, the Board promulgated a decision on a claim 
for increase for bilateral pes planus and remanded the 
remaining claims for additional development. As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In October 2009, the Board received additional evidence in 
the form of VA and private medical reports, relating to 
treatment for a variety of medical conditions, to include the 
disabilities on appeal.  The evidence was initially received 
by the RO on September 22, 2009, and then forwarded to the 
Board.  Most of this evidence is duplicative of records 
already contained in the claims file with the exception of VA 
treatment records dated in 2002 and 2003.  This evidence was 
not accompanied by a waiver of the right to have the evidence 
reviewed by the RO.  As the evidence does not have a bearing 
on a material issue of fact relating to the claims, the 
evidence need not be referred to the RO for initial 
consideration. 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  A bilateral hip disability was not affirmatively shown to 
have had onset during service; a bilateral hip disability was 
not manifested to a compensable degree within one year from 
the date of separation from service; a bilateral hip 
disability, first diagnosed after service beyond the one-year 
presumptive period, is unrelated to an injury, disease, or 
event of service origin; and a bilateral hip disability is 
not caused or made worse by service-connected bilateral pes 
planus.

2.  Degenerative joint disease of the shoulders was not 
affirmatively shown to have had onset during service; 
degenerative joint disease of the shoulders was not 
manifested to a compensable degree within one year from the 
date of separation from service; and degenerative joint 
disease of the shoulders, first diagnosed after service 
beyond the one-year presumptive period, is unrelated to an 
injury, disease, or event of service origin.

3.  In a rating decision in October 1979, the RO denied the 
claim of service connection for a back disorder; after the 
Veteran was notified of the adverse determination and of his 
procedural and appellate rights in October 1979, he did not 
appeal the rating decision and the rating decision became 
final by operation of law based on the evidence then of 
record.

4.  The additional evidence presented since the rating 
decision in October 1979 by the RO, denying service 
connection for a back disorder, is cumulative of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim of service connection, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  A bilateral hip disability is not due to injury or 
disease that was incurred in or aggravated by service; a 
bilateral hip disability as a chronic disease may not be 
presumed to have been incurred in service; and a bilateral 
hip disability is not proximately due to or aggravated by 
service-connected bilateral pes planus.  38 U.S.C.A. §§ 1110, 
1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).



2.  Degenerative joint disease of the shoulders is not due to 
injury or disease that was incurred in or aggravated by 
service; degenerative joint disease of the shoulders as a 
chronic disease may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

3.  New and material evidence has not been presented to 
reopen the claim of service connection for lumbar disc 
disease.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2003 and in July 2009.  The 
Veteran was notified of the evidence needed to substantiate 
the claims of service connection for a bilateral hip 
disability and degenerative joint disease of the shoulders, 
namely, evidence of current disability; evidence of an injury 
or disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  

The Veteran was notified that new and material was needed to 
reopen the claim of service connection for lumbar disc 
disease, that is, evidence not previously considered, which 
was not redundant or cumulative of evidence previously 
considered and that pertained to the reason the claim was 
previously denied.

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  



As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication notice); of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and 
material evidence claim); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for notice of the degree of disability assignable and the 
effective date of the claim).  

As for the notice of the effective date of the claim and for 
the degree of disability assignable, as the claims of service 
connection are denied, no effective date or disability rating 
can be assigned as a matter of law.  Accordingly, there can 
be no possibility of any prejudice to the Veteran with 
respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.

As for the timing of the notice, to the extent that the VCAA 
notice came after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  The procedural defect was 
cured as after the RO provided content-complying VCAA notice 
the claims were readjudicated, as evidenced by the 
supplemental statement of the case in August 2009.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records and VA records.  The Veteran himself has 
submitted private records.  He has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's claims.  38 U.S.C.A. § 5103A(d).  
He was afforded VA examinations in June 2003, April 2009, and 
May 2009, specifically to evaluate the nature and etiology of 
hip and shoulder disabilities.  

In regard to the application to reopen the lumbar disc 
disease claim, under the duty to assist, a VA medical 
examination or medical opinion is not authorized unless new 
and material evidence is presented.  38 C.F.R. § 
3.159(c)(4)(iii).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection on the Merits 

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in service.  This may be accomplished 
by affirmatively showing inception during service.  38 C.F.R. 
§ 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as degenerative 
joint disease of the cervical spine, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  Service connection may also be 
warranted for disability proximately due to or the result of 
a service-connected disorder and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service- connected disability.  38 C.F.R. § 
3.310(a).  

Effective October 10, 2006, the provision of 38 C.F.R. § 
3.310 was amended to implement the holding in Allen v. Brown, 
7 Vet. App. 439 (1995), for secondary service connection on 
the basis of the aggravation of a nonservice-connected 
disorder by service-connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  

In any case, as VA has been complying with Allen since the 
decision was issued in 1995, the amendment is not a 
liberalizing change in the law and does not otherwise change 
the application of the 38 C.F.R. § 3.310.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the claimed 
disabilities were the result of participation in combat with 
the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) 
do not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Bilateral Hip Disability

The Veteran maintains that according to his doctors his 
bilateral hip condition is secondary to the service-connected 
bilateral pes planus.  

The service treatment records reveal that the Veteran was 
involved in a vehicle accident in June 1971 and suffered 
abrasions on the face, shoulders, arms, and legs.  The 
records do not show a complaint, diagnosis, finding, history 
or treatment of either hip.  On separation examination in 
December 1971, the lower extremities were clinically 
evaluated as normal.  A hip abnormality was not included in 
the list of defects or diagnoses.  The Veteran was discharged 
from active service in December 1971.  

On the basis of the service treatment records, a bilateral 
hip disability was not affirmatively shown to have had onset 
during service and service connection under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(a) is not established.

After service, records of the Marine Corps Reserve show that 
in June 1973 and in March 1977 there was no complaint or 
history of a hip abnormality, and the lower extremities were 
clinically evaluated as normal.  

In March 1979, a private hospital summary indicated that the 
Patrick test for hip pathology was negative, bilaterally.  
Private records, dated from 1999 to 2001, show that in 
November 1999 it was noted that there was development of 
osteoarthritis of the right hip joint.  In January 2000, the 
Veteran had a total right hip replacement for severe 
degenerative arthritis.  

At the time of a VA examination in June 2003, the diagnosis 
was degenerative joint disease of the right hip.  The 
examiner expressed the opinion without rationale that the hip 
disability was not secondary to or related to flat feet.  An 
X-ray of the left hip showed a spur, suggestive of an old 
injury.  In April 2004, a physician indicated without 
rationale that the Veteran's right hip replacement was "most 
likely service connected."  

On VA examination in May 2009, after a review of the 
Veteran's claims file and conducting an examination to 
include X-rays showing a total right hip arthroplasty and no 
significant arthrosis or loss of joint space on the left, the 
examiner stated with reasonable medical certainty that the 
Veteran's current right hip disability was not related to any 
type of injury in the military or related to the pes planus, 
and that neither hip condition was aggravated by the pes 
planus.  The examiner remarked that the pes planus was mild 
and did not result in any abnormal posturing of the lower 
extremity.  Also, the Veteran's hip range of motion was 
symmetrical and essentially normal for his age.  

As there is no competent evidence during service or since 
service that a bilateral hip disability was noted, that is, 
observed during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997). 

Further, the initial clinical finding of a hip disability in 
1999, almost 30 years after service, is well beyond the one 
year presumptive period after discharge from service in 1971, 
and service connection for hip arthritis on a presumptive 
basis under 38 U.S.C.A. § 1112 and 38 C.F.R. § § 3.307, 
3.309(a) is not established.

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), there is no 
competent evidence that links the current bilateral hip 
disability to an injury or disease or event in service or 
otherwise to the Veteran's period of service as the VA 
examiner May 2009 expressed the opinion that the Veteran's 
current right hip disability was not related to any type of 
injury in service. 

The only contradictory evidence of record is the statement 
without rationale of a VA physician who stated that the right 
hip was "service-connected."  The VA examiner did not 
provide an explanation of how the disability was 
"service-connected," that is, whether it was related to an 
injury, disease, or event in service or related to service-
connected bilateral pes planus.  The VA physician did not 
express an opinion as to the left hip.  As the opinion is a 
mere conclusion without analysis, the opinion is insufficient 
to allow the Board to make an informed decision as to what 
weight to assign to the opinion against the contrary opinion, 
which is also of record, and the opinion has no probative 
value on material issues of fact, pertaining to the onset of 
the disability and the cause and aggravation of the 
disability in the context of secondary service connection.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign the opinion.).

Moreover, service connection for a bilateral hip disability 
is not warranted on a secondary basis under 38 C.F.R. 
§ 3.310, as the probative evidence opposes the claim as 
evidenced by the VA examiner in May 2009 who expressed the 
opinion that the Veteran's pes planus did not result in or 
aggravate the bilateral hip condition.  This evidence is not 
controverted and weighs against the claim. 

As for the Veteran's statements, the Veteran is competent to 
describe symptoms of hip pain, Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (lay testimony is competent as to symptoms 
of an injury or illness, which are within the realm of 
personal knowledge), arthritis of hip is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Arthritis of the hip is not a simple medical condition, such 
as a broken leg, because the condition affects an internal 
joint, which is a condition a lay person cannot perceived 
through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (Personal knowledge is that which is perceived through 
the use of the senses.).  For this reason, the Board 
determines that arthritis of the hip is not a simple medical 
condition that a lay person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current disability was present during 
service.  To this extent the Veteran's statements are 
excluded or not admissible, that is, the statements are not 
to be considered as evidence in support of the claim. 

And while the Veteran is competent to report a 
contemporaneous medical diagnosis and the Veteran is 
competent in describing symptoms, which support a later 
diagnosis by a medical professional, Jandreau at 1377, there 
is no evidence from any health-care provider that attributes 
the current diagnosis to an injury, disease, or event during 
the Veteran's service or to service-connected bilateral pes 
planus.  As previously explained the VA physician who stated 
that the right hip was "service-connected" did not provide 
an explanation of how the disability was 
"service-connected," that is, whether it was related to an 
injury, disease, or event in service or related to service-
connected bilateral pes planus.  And although the Veteran is 
competent to described symptoms, there are no hip symptoms 
before 1999, almost 30 years after service.  



For these reasons, while the Veteran's statements are to be 
considered, the evidence has no probative value, that is, the 
statements do not tend to prove material issues of fact, 
pertaining to the onset of the disability and the cause and 
aggravation of the disability in the context of secondary 
service connection.  

As for the Veteran's statement that his doctors told him that 
his hip disability was related to service-connected bilateral 
pes planus, what a physician purportedly said, is medical 
hearsay evidence and is too attenuated and inherently 
unreliable to constitute medical evidence and the Board 
rejects the statement as favorable medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

Where there is a question of medical causation, that is, an 
association between the current cervical spine disability and 
an injury, disease, or event in service, or service-connected 
bilateral pes planus where a lay assertion of medical 
causation is not competent medical evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As no factual foundation has been 
established to show that the Veteran is qualified through 
knowledge, experience, training, or education to offer such 
an opinion, his statements are not competent evidence and are 
excluded, that is, the statements are not to be consider as 
evidence in support of the claim.  

In sum, there is no competent evidence relating the Veteran's 
current bilateral hip disability to service or to an injury, 
disease, or event in service or to service-connected 
bilateral pes planus.   As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b)



Degenerative Joint Disease of the Shoulders

The Veteran maintains that his bilateral shoulder condition 
began in the service and is now much worse.  

The service treatment records show that the Veteran was 
involved in a vehicle accident in June 1971 and suffered 
abrasions on the face, shoulders, arms, and legs.  (Service 
connection has been established for multiple scars including 
on the shoulders.).  On separation examination in December 
1971, the upper extremities were clinically evaluated as 
normal.  A shoulder abnormality was not included in the list 
of defects or diagnoses.  The Veteran was discharged from 
active service in December 1971.  

On the basis of the service treatment records, degenerative 
joint disease of the shoulders was not affirmatively shown to 
have had inception during service, and service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established.

The service treatment records do show that in June 1971 the 
Veteran suffered abrasions on the shoulders in vehicle 
accident.  As an injury was noted, that is, observed during 
service, the principles of service connection, pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) apply.

As for chronicity, as the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify degenerative joint disease of the shoulders as 
evidenced by the isolated abrasions of the shoulders and a 
normal examination of the upper extremities on separation, 
and as there was insufficient observation to establish 
chronicity during service, as the Veteran was separated from 
service about seven months after the vehicle accident, then a 
showing of continuity of symptomatology after service is 
required to support the claim. 

After service, records of the Marine Corps Reserve show that 
in June 1973 and in March 1977 there was no complaint of a 
shoulder abnormality, and the upper extremities were 
clinically evaluated as normal.  

Private medical records from 1977 to 2002 contain no history 
or complaint of shoulder symptoms.  In June 1978, in January 
1984, in November 1986, in May 1992, in November 1999, and in 
January 2000, while medical history included musculoskeletal 
complaints, there was not single reference to either 
shoulder.  In January 1978, the Veteran stated that he did 
not have any health problems while he was in the Marine 
Corps.  

X-rays of the shoulders by VA in January 2003 showed 
degenerative joint disease of the acromioclavicular joint, 
bilaterally, and that an abnormal finding of an osseous 
density or fragment could be from old trauma.  At the time of 
a VA examination in June 2003, the Veteran was diagnosed with 
degenerative joint disease of the shoulders, bilaterally.  He 
continued to be seen for complaints of pain, particularly 
involving the left shoulder, as noted in December 2003 and 
thereafter.  

The absence of continuity of shoulder symptoms from 1971 to 
2003 interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

In balancing the Veteran's statements of continuity made in 
conjunction with his current claim against the lack of 
continuity of symptomatology in the record from 1971 to 2003, 
the Board finds that the absence of contemporaneous medical 
evidence of continuity of symptomatology for almost three 
decades outweighs the Veteran's statements, rendering the 
statements less probative than the medical evidence on the 
question of continuity of symptomatology.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ( The lack of 
contemporaneous medical records may be a fact the Board can 
consider and weight against the Veteran's lay evidence, and 
the lack of such records does not, in and of itself, render 
the lay evidence no credible.).  

For this reason, the preponderance of the evidence is against 
finding continuity of symptomatology under 38 C.F.R. 
§ 3.303(b). 

Further, the initial clinical finding of  degenerative joint 
disease of the shoulders in 2003, more than 30 years after 
service, is well beyond the one year presumptive period after 
discharge from service in 1971, and service connection on a 
presumptive basis under 38 U.S.C.A. § 1112 and 38 C.F.R. § § 
3.307, 3.309(a) is not established.

On the question of whether service connection for 
degenerative joint disease of the shoulders may be granted on 
the basis that the disability was first diagnosed after 
service, considering all the evidence, including that 
pertinent to service under 38 C.F.R. § 3.303(d), on VA 
examination in May 2009, after a review of the Veteran's 
claims file and conducting an examination to include X-rays, 
the VA examiner stated that with reasonable medical certainty 
that the Veteran's current bilateral shoulder disability was 
not related to the abrasions suffered in a vehicle accident 
in 1971 and that the superficial skin changes have no 
relationship to any underlying deeper bone change, such as 
the mild arthrosis of the shoulder joint.

This evidence opposes the claim and is not controverted and 
weighs against the claim.

As for the Veteran's statements, the Veteran is competent to 
describe symptoms of shoulder pain, Layno at 469, but 
degenerative joint disease is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage at 498 
(1997). 

Also, degenerative joint disease is not a simple medical 
condition, such as a broken leg, because the condition 
affects an internal joint, which is a condition a lay person 
cannot perceived through the senses.  Layno at 469; Jandreau 
at 1377.



Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current disability was present during 
service.  To this extent the Veteran's statements are 
excluded or not admissible, that is, the statements are not 
to be considered as evidence in support of the claim. 

And while the Veteran is competent to report a 
contemporaneous medical diagnosis and the Veteran is 
competent in describing symptoms, which support a later 
diagnosis by a medical professional, Jandreau at 1377, there 
is no evidence from any health-care provider that attributes 
the current diagnosis to an injury, disease, or event during 
the Veteran's service.  And although the Veteran is competent 
to described symptoms, there are no shoulder symptoms before 
2003, 30 years after service.  

For these reasons, while the Veteran's statements are to be 
considered, the evidence has no probative value, that is, the 
statements do not tend to prove material issues of fact, 
pertaining to the onset of the disability.  

Where there is a question of medical causation, that is, an 
association between the current degenerative joint disease of 
the shoulders and an injury, disease, or event in service, 
where a lay assertion of medical causation is not competent 
medical evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As no factual foundation has been 
established to show that the Veteran is qualified through 
knowledge, experience, training, or education to offer such 
an opinion, his statements are not competent evidence and are 
excluded, that is, the statements are not to be consider as 
evidence in support of the claim.  



In sum, there is no competent evidence relating the Veteran's 
current degenerative joint disease of the shoulders to 
service or to an injury, disease, or event in service.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b)

II.  New and Material Evidence to Reopen the Claim

Procedural History and Evidence Previously Considered

In a rating decision in October 1979, the RO denied service 
connection for a back disability on the basis that a back 
disability was not incurred in or aggravated by service.  

In a letter, dated in October 1979, the RO notified the 
Veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the Veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  

As the Veteran did not indicate his disagreement within the 
time allotted, the rating decision by the RO in October 1979 
became final by operation of law, except the claim may be 
reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The pertinent evidence of record at the time of the rating 
decision in October 1979 consisted of service treatment 
records, private medical reports, and a report of VA 
examination, dated in July 1979.  

The evidence is summarized as follows.  In an application for 
VA disability benefits filed in April 1979, the Veteran 
indicated that he was filing a claim for back disc disease, 
which began in 1977.  The service treatment records show that 
at the time of enlistment, there was left leaning scoliosis.  
The records were otherwise negative for any back abnormality.  


After service, private records from M.K.S., M.D., dated in 
February 1979, show that the Veteran was hospitalized with 
complaints of back pain.  It was noted on the reports that 
the Veteran's symptoms first appeared in April 1977 after he 
slipped and twisted his back while working as a painter.  He 
developed low back pain and right leg pain to the point that 
he could hardly walk, and he eventually underwent surgery on 
a herniated disc at L5-S1.  The diagnoses were disc disease, 
postoperative; and recurrent disc disease.  

A VA examination report dated in July 1979 indicates that the 
Veteran suffered severe back pain while on the job doing 
heavy lifting after service and that surgery was performed in 
May 1977 after a myelogram revealed a herniated lumbar disc.  
The lower back pain progressively increased and affected his 
right leg.  At present the Veteran believed that he would not 
be able to do any type of work, due to the lower back pain 
that was increased with activity.  Following physical 
examination, which revealed pain and limitation of motion of 
the low back, the diagnosis was postoperative status lumbar 
disc surgery with marked pain and restriction of motion of 
the lower back.  

Current Claim to Reopen

As the rating decision in October 1979 by the RO became final 
based on the evidence then of record, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 
5108.

In January 2003, the Veteran applied to reopen his claim of 
service connection for a back disorder.

As the application to reopen the claim of service connection 
was received after August 2001, when 38 C.F.R. § 3.156 was 
amended to its current form, the current regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156 applies.



"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in October 1979 includes VA and private medical 
records and statements of the Veteran.

Analysis

The Board is without jurisdiction to consider the merits of a 
claim of service connection in the absence of a finding that 
new and material evidence has been presented.  The Board 
therefore must determine whether new and material evidence 
has been received to reopen the previously denied claim.  
Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

The additional VA records, dated from 2003, show that the 
Veteran continued to be treated for low back pain.  An MRI of 
the lumbosacral spine in January 2003 showed moderate local 
degenerative spondylosis at L5-S1 secondary to diskectomy, 
laminectomy, but no indication of recurrent herniated disk.  
The diagnosis in April 2004 was chronic low back pain, most 
likely secondary to lumbar spondylosis, status post 
diskectomy.  On a December 2007 record, the Veteran reported 
that his lower back condition was getting worse.  



The VA records are not new and material evidence because the 
evidence is cumulative evidence, that is, supporting evidence 
of previously considered evidence, namely, the medical 
records of a back disorder, first documented after service, 
which was previously considered by the RO in its rating 
decision in October 1979.  And cumulative evidence does not 
meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156.  

The additional private medical records, dated beginning in 
1977, show that the Veteran was first seen with back 
complaints following a work injury (a fall from scaffolding) 
in May 1977, after which a diagnosis of mild herniated disc 
was given.  Continued symptoms led to surgery and diskectomy 
in May 1977.  In a January 1984 report, the Veteran indicated 
that prior to the accident (when he injured his back in 1977) 
he was in good health.  In November 1986, the diagnosis was 
degenerative disc disease, secondary to previous diskectomy, 
with probably some spinal stenosis, and nerve root 
compression of the L5 nerve root on the right.  Records in 
1993 relate the Veteran's report of having injured his back 
in the workplace in 1977, and he continued to experience back 
problems.  

The diagnosis was ruptured lumbar disc with sciatica, post 
surgical.  An orthopedic surgeon in November 1999 remarked 
that the Veteran's lower back problem was related to his on-
the-job injury in 1977.  In January 2001, the diagnosis was 
lumbar disc disease.  In August 2001, the Veteran complained 
of severe back pain.  

The private records are not new and material evidence because 
the evidence is cumulative evidence, that is, supporting 
evidence of previously considered evidence, namely, the 
medical records of a back disorder, first documented after 
service, which was previously considered by the RO in its 
rating decision in October 1979.  And cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.



In a statement in March 2005, the Veteran stated that his 
lumbar spine condition should be service-connected because he 
had surgery while he was in the Reserve. This evidence is not 
new and material because it does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, whether a back disability, first documented after 
service, had onset during a period service, either during 
active duty or during active duty for training or during 
inactive duty training.  As the Veteran injured his back at 
work on his civilian job, the Veteran's statement does not 
raise a reasonable possibility of substantiating the claim.  
And the statement is not new and material evidence.  38 
C.F.R. § 3.156(a). 

As the additional evidence is not new and material, the claim 
of service connection for lumbar disc disease is not 
reopened, and the benefit-of-the-doubt standard of proof does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER  

Service connection for a bilateral hip disability to include 
as secondary to service-connected bilateral pes planus is 
denied.  

Service connection for degenerative joint disease of the 
shoulders is denied.  

As new and material evidence has not been presented, the 
claim of service connection for lumbar disc disease is not 
reopened, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


